Exhibit 10.11




PLEDGE AGREEMENT







THIS PLEDGE AGREEMENT, dated as of July __, 2006, made by AIMS Worldwide
Inc.("AIMS"), in favor of James F. McGee and Linda P. McGee ("Sellers").




Recitals:




WHEREAS, AIMS Worldwide, Inc.(“AIMS”)and James and Linda McGee (“Sellers”) have
entered in to that certain Stock Purchase Agreement, dated July __, 2006 (the
“SPA”)for the purchase by AIMS of all (1,000) of the Shares of Target America,
Inc.; and




WHEREAS, the SPA provides for 600 of the Target Shares purchased by AIMS to
secure that certain promissory note of even date herewith and entered into by
AIMS and Sellers in connection with the SPA.




Certain terms used herein are defined in Article V.




NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, AIMS hereby agrees as follows:







ARTICLE I

GRANT OF SECURITY




1.01.  Grant of Security.  As security for the full and timely payment and
performance of the Obligation, AIMS hereby assigns, pledges, hypothecates,
transfers and sets over unto Sellers, and hereby grants and creates in favor of
Sellers a security interest in and to, all of AIMS's right, title and interest
in, to and under the following, in each case whether now existing or hereafter
arising, now owned or hereafter acquired, wherever located (the "Collateral"):




(a)  All Pledged Shares; and




(b)  All Proceeds of, and additions to and substitutions for, and all
replacements of, any of the foregoing, cash and non-cash.




1.02.  Delivery of Instruments.  All certificates rep­resenting Pledged Shares
shall be immediately delivered to and held by Quentin Corrie, shall be in
suitable form for transfer by delivery, and shall be accompanied by instruments
of transfer or assignment, undated and duly executed by AIMS in blank, all in
form and substance satisfactory to Sellers.  











1







--------------------------------------------------------------------------------

ARTICLE II

CERTAIN COVENANTS




AIMS hereby covenants to Sellers as follows:




2.01.  Transfers and Other Liens.  AIMS shall not

(i) sell, convey, assign, transfer, abandon or otherwise dispose of, voluntarily
or involuntarily, any of the Collateral, or (ii) create, incur, assume or permit
to exist any Lien on any of the Collateral, except for the Liens granted to
Sellers by this Agreement.




2.02.  Voting Rights.  AIMS shall be entitled to ex­ercise all voting and other
consensual rights with respect to each Pledged Share; except that if an Event of
Default has occurred and is continuing, all such voting and other consensual
rights shall be vested in Sellers.




2.03.  Distributions.  All Stock Payments, dividends, distributions, or other
payments of any kind or nature, whether cash, securities or other property or
rights, in addition to, with respect to, or in exchange for any Pledged Share,
shall constitute Collateral.  AIMS agrees to deliver to and deposit with Sellers
in pledge, forthwith upon AIMS's receipt thereof at any time, all such cash,
securities and other property or rights constituting Collateral.




2.04.  Further Assurances.  At any time and from time to time, upon the request
and at the expense of Sellers, AIMS shall promptly execute and deliver any and
all such further instruments and documents and take such further actions as are
necessary or requested to establish, confirm, maintain and con­tinue and to
perfect, or to protect the perfection of, the Liens created and intended to be
created hereunder, or to obtain the full benefits of this Agreement and of the
rights and powers herein granted, including, without limitation, the execution
and delivery of any further security agreements, pledges and further assurances
and the filing of any financing or continuation statements.  AIMS also hereby
authorizes Sellers to sign and file financing statements and continuation
statements at any time with respect to any Collateral without the signature of
AIMS (where permitted by applicable law) and appoints Sellers as
attorney-in-fact for AIMS to do all other acts and things which Sellers may deem
necessary or advisable to preserve, perfect and continue perfected Sellers'
Liens in the Collateral.

 




ARTICLE III

CERTAIN RIGHTS AND REMEDIES OF THE PLEDGEE




3.01.  Rights and Remedies of Secured Party.  In addi­tion to all rights and
remedies given to Sellers by this Agreement, Sellers shall have all the rights
and remedies of a secured party under the UCC.




3.02.  Pledgee May Perform.  If AIMS fails to perform any agreement or condition
contained herein, Sellers may (but shall have no duty to) perform, or cause
performance of, such agreement or condition.  The powers conferred on Sellers
under this Agreement are solely to protect Sellers’ interest in the Collateral
and shall not impose any duty upon Sellers to exercise any such powers.  





2







--------------------------------------------------------------------------------

3.03.  Care of Collateral.  Except for the safe custody of any Collateral
actually in Sellers’ possession and the accounting for moneys actually received
by Sellers pursuant to the terms of this Agreement, Sellers shall have no duty
as to any Col­lateral.  Sellers shall be deemed to have exercised due care in
the custody and preservation of such of the Collateral as may be in Sellers'
possession if Sellers takes such action for such purpose as AIMS shall request
in writing; provided that failure to honor any such request shall not of itself
be deemed a failure to exercise due care (or evidence of such failure); and
further provided that in no event shall Sellers be obliged to take any action
that would, in the judgment of Sellers, impair Sellers' security interest in the
Collateral or Sellers’ rights in, or the value of, the Collateral.  Sellers
shall not be liable for any action, omission to act, insolvency or default on
the part of any custo­dian or agent selected by Sellers in good faith to act
with respect to the Collateral or any part thereof.  




3.04.  Certain Rights and Remedies Following an Event of Default.  If any Event
of Default shall have occurred and be continuing, Sellers shall have as its sole
remedy the right to execute on the Collateral and take such Collateral in full
satisfaction of the Obligation or at the Sellers’ option, Sellers may elect to
receive that number of shares AIMS restricted common stock equivalent in value
to the unpaid balance of the promissory note plus accrued and unpaid interest at
the price set forth in the SPA and,  Sellers may take absolute control of the
Collateral, including without limitation transfer into the name of Sellers or
any person designated by Sellers, and thereafter to receive, for the benefit of
Sellers or such person, all payments made thereon, vote the same, give all
con­sents, waivers and ratifications in respect thereof and otherwise act with
respect thereto as though Sellers or such person were the outright owner
thereof.







ARTICLE IV

MISCELLANEOUS




4.01.  Continuing Lien; Termination of Liens.  This Agreement creates a
continuing Lien on the Collateral.  If and when the Obligation has been
performed or indefeasibly paid in full in cash, Sellers shall, at the request of
AIMS, release the Liens created hereby.  




4.02.  Further Assurances.  On and after the date of this Agreement, AIMS shall
take all appropriate action and ex­ecute all documents, instruments or
conveyances of any kind which may be necessary or advisable to carry out any of
the provisions hereof and to consummate the transactions contemplated hereby.




 

4.03.  Notices.  All notices, demands, claims, requests, undertakings, consents,
opinions and other communications which may or are required to be given
hereunder or with respect hereto shall be in writing, shall be given either by
personal delivery or by mail, facsimile transmission, telegraph, telex or
similar means of communication, and shall be deemed to have been given or made
when personally delivered, when delivered to the telegraph or telephone company,
charges prepaid, and otherwise when received, addressed to the respective
parties at such place as they may designate in writing from time to time.











3







--------------------------------------------------------------------------------

4.04.  Dispute Resolution.




(a)  Specific Performance.  AIMS acknowledges and agrees that Sellers would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in  accordance with their specific terms or otherwise are breached.
 Accordingly, AIMS agrees that Sellers shall be entitled to an injunction or
injunctions to prevent breaches of the pro­visions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action in­stituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which Sellers may be entitled at law or in equity




(b  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to any choice or conflict of law provision or rule (whether of Virginia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than Virginia.




4.05.  Amendments and Waivers.  No amendment of any provision of this Agreement,
and no postponement or waiver of any such provision or of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless such amendment, postponement or waiver
is in writing and signed by or on behalf of Sellers and AIMS.  No such
amendment, postponement or waiver shall be deemed to ex­tend to any prior or
subsequent matter, whether or not similar to the subject-matter of such
amendment, postponement or waiver.  No failure or delay on the part of Sellers
or AIMS in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  




4.06.  Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and assigns.  




4.07.  Matters of Construction, Interpretation and the Like.




(a)  Construction.  AIMS and Sellers have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpreta­tion arises, this Agreement shall be construed as if
drafted jointly by AIMS and Sellers and no presumption or burden of proof shall
arise favoring or disfavoring AIMS or Sellers because of the authorship of any
of the provisions of this Agreement.  Any reference to any federal, state, local
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word "including" shall mean including without limitation.  Each representation,
warranty and covenant contained  herein shall have independent significance.
 The rights and rem­edies expressly specified in this Agreement are cumulative
and are not exclusive of any rights or remedies which any party would otherwise
have.  The article and section headings hereof are for convenience only and
shall not affect the meaning or interpreta­tion of this Agreement.








4







--------------------------------------------------------------------------------

(b)  Severability.  The invalidity or unenforceability of one or more of the
provisions of this Agreement in any situa­tion in any jurisdiction shall not
affect the validity or en­forceability of any other provision hereof or the
validity or enforceability of the offending provision in any other situation or
jurisdiction.




(c) Entire Agreement; Counterparts.  This Agreement (including the documents
referred to herein) constitutes the en­tire agreement among the parties and
supersedes any prior under­standings, agreements or representations by or among
the parties, written or oral, to the extent they relate to the subject matter
hereof.  This Agreement may be executed in one or more counter­parts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.




ARTICLE V

DEFINITIONS




The terms defined in this Article V shall, for all purposes of this Agreement,
have the meanings specified or re­ferred to in this Article V.  Unless otherwise
defined herein or by reference herein, or the context otherwise clearly
requires, all words and terms defined in the UCC shall have the same meaning in
this Agreement.  




"Agreement" or "this Agreement" means this instrument as originally executed and
delivered, or, if amended or supplemented, as so amended or supplemented.  




"Collateral" means Pledged Shares  and other prop­erty from time to time subject
to or purported to be subject to the Liens created by this Agreement.




"Event of Default" means any failure by AIMS to make any payment of the
principal of or interest on the Note as and when such payment is due.




"AIMS" means AIMS Worldwide, Inc.




 

"Lien" means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including any conditional sale or title retention arrangement, and any
as­signment, deposit arrangement or lease intended as, or having the effect of,
security.




"Note" means that certain promissory note of even date with the Stock Purchase
Agreement Closing Date made by AIMS in favor of Sellers in connection with the
SPA.




"Obligation" means the Note dated _______________.




"Sellers" means James F. and Linda P. McGee.




“SPA” means the Stock Purchase Agreement between Sellers and AIMS dated July __,
2006.





5







--------------------------------------------------------------------------------

"Target" means Target America, Inc.




"Person," whether or not capitalized, means an indi­vidual, corporation,
partnership, limited liability company or partnership, unincorporated
organization, voluntary association, joint stock company, trust, joint venture
or governmental body.




"Pledged Shares" means (i) 600 shares of Target common stock, and (ii) all Stock
Payments and other rights of any kind or nature, whether cash, securities or
other properties or rights, incident to, in addition to, or in exchange for, any
Pledged Shares from time to time.




"Proceeds" means whatever is received when any of the Collateral is sold,
exchanged, collected or otherwise disposed of, both cash and non-cash.  




 

"Stock Payments" means any dividend, distribution or payment of any nature
(whether in cash, securities, or other property) on account of or in respect of
any Pledged Shares, in­cluding but not limited to any payment on account of the
purchase, redemption, retirement, defeasance or acquisition of any Pledged
Shares, in each case regardless of whether required by the terms of the Pledged
Shares or any other agreement or instrument.




"UCC" means the Uniform Commercial Code as in ef­fect in *Q from time to time.







WITNESS the due execution hereof as of the date first above written.




ACCEPTED:




SELLERS:

AIMS Worldwide, Inc.







_____________________________

By: ____________________________

James F. McGee

      (Signature)







_____________________________

Name: __________________________

Linda P. McGee

(Printed)







Its: _____________________________

(Title)





6





